DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  In claim 3, the recitation of “said second gate dielectric regions” should be changed to “said second gate dielectric region”, for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the gate dielectric regions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Further, it is unclear whether it is being referred to the first gate dielectric region, the second gate dielectric region, or both the first gate dielectric region and the second gate dielectric region.

Claim 4 recites the limitations "gate dielectric regions" in line 2 and line 3.  There is insufficient antecedent basis for this limitation in the claim.  Further, it is unclear whether it is being referred to the first gate dielectric region, the second gate dielectric region, or both the first gate dielectric region and the second gate dielectric region.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasa (PN 5,814,850) in view of Kim (PN 7,128,271).
Iwasa discloses, as shown in Figures, a process for fabricating an integrated circuit comprising:
	fabricating, in a first domain which is suppled with power by a first supply voltage, at least one first transistor, wherein fabricating comprising forming a first gate dielectric and forming a first gate region on the first gate dielectric region; and
	fabricating in a second domain, at least one second transistor, wherein fabricating comprises forming a floating gate region, forming a second gate dielectric region on the floating gate region, and forming a second gate region on the second gate dielectric region which is configured to be biased at a voltage that is higher than the first supply voltage;
	wherein forming the first gate dielectric region is performed simultaneous with forming the second gate dielectric region.
Iwasa does not disclose the second gate region is configured to be biased at a voltage that is higher than the first supply voltage, and forming the first and second gate dielectric regions produces at least one first transistor that is turned off for any biasing of the first gate region at a value that is lower than or equal to the first supply voltage.  However, Kim discloses a process for fabricating an integrated circuit comprising forming, in a first domain including at least one first transistor (N11, P32, N52, N111, P113, N116), which is supplied with power by a first supply voltage (control voltage A, DATA0), , and in a second domain including at least one second transistor (P11, N31, P52, P111, N112, P116), a second gate region being configured to be biased at a voltage that is higher than the first supply voltage, and forming the first and second gate dielectric regions produces at least one first transistor that is turned off for any biasing of the first gate region at a value that is lower than or equal to the first supply voltage.  Note Figures and Col. 3, line 25 – Col 6, line 16 of Kim.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to configure a second gate region of Iwasa to be biased at a voltage that is higher than the first supply voltage, and to form the first and second gate dielectric regions of Iwasa producing at least one first transistor that is turned off for any biasing of the first gate region at a value that is lower than or equal to the firs supply voltage, such as taught by Kim in order to have the reverse engineering protection part being capable of protecting functions of the integrated circuit and preventing reverse engineering.

Regarding claim 2, Iwasa and Kim disclose the forming the first and second gate dielectric regions (109) are configured such that the thickness of the first and second gate is greater than 4 nm [Col. 8, lines 32-34].  Iwasa and Kim do not teach the exact value of the first supply voltage is between 1.0 and 2.0 volts, as that claimed by Applicant, however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the first supply voltage having a desired value, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 3, Iwasa and Kim disclose the thickness of the second gate dielectric region is at least equal to 10nm [Col. 8, lines 32-34].

Regarding claim 4, Iwasa and Kim disclose forming the first and second gate dielectric regions comprises forming a stack of an oxide layer, a nitride layer and an oxide layer [ONO, Col. 8, lines 32-34].

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasa (PN 5,814,850) in view of Kim (PN 7,128,271) and further in view of Ishii et al. (PN 7,863,670).
Iwasa and Kim disclose the claimed invention including the process for fabricating an integrated circuit as explained in the above rejection.  Iwasa and Kim do not disclose the at least one first transistor comprises forming gate spacers on flanks of the first gate region by isotropic depositing a spacer dielectric material and anisotropically etching the spacer dielectric material, wherein the anisotropic etch is configured also to remove a portion of the first gate dielectric region that is not covered by the gate spacer and is not covered by the first gate region.  However, Ishii et al. discloses a process for fabricating an integrated circuit comprising at least one first transistor (14,15) comprises forming gate spacers (12) on flanks of the first gate region by isotropic depositing (CVD) a spacer dielectric material and anisotropically etching the spacer dielectric material, wherein the anisotropic etch is configured also to remove a portion of the first gate dielectric region that is not covered by the gate spacer and is not covered by the first gate region.  Note Figures and Col. 12, lines 15-24 of Ishii et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form at least one first transistor of Iwasa and Kim comprising forming gate spacers on flanks of the first gate region by isotropic depositing a spacer dielectric material and anisotropically etching the spacer dielectric material, wherein the anisotropic etch is configured also to remove a portion of the first gate dielectric region that is not covered by the gate spacer and is not covered by the first gate region, such as taught by Ishii et al. in order to have the desired configuration.

Allowable Subject Matter
Claims 6-13 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
Applicant' s claims 6-13 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed process comprising patterning a first mask layer over the gate dielectric stack of layers to cover the first portion and to define a first gate area in the second portion, patterning a second mask layer over the second conductive layer to define a second gate area in the first portion and define a third gate area corresponding to the first gate are in the second portion, implanting dopant into the semiconductor substrate to provide source and drain regions adjacent the second and third gate areas to form a floating gate transistor at the first portion and a first field effect transistor at the second portion, where the first field effect transistor is non-operational in a turned off condition due to presence of the unremoved portions of the gate dielectric stack of layers at the first gate area, in combination with the remaining claimed limitations of claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897